Potter, J.,
delivered the opinion of the court.
This was a suit brought in the circuit court of Harrison county, Miss., by Mrs. W. E. Price, the appellee, against the Louisville & Nashville Railroad Company, the. appellant, to recover damages for injury to certain household furniture, chinaware, and other effects shipped by her from Paunsdale, Ala'., to Biloxi, Miss.; the same being consigned by appellee to herself.
The shipment in question originated at Paunsdale, Ala., a station on the Southern Railway, was carried over the Southern Railway from Paunsdale to Mobile, Ala., and was there delivered to the Osborne Transfer Company of Mobile, an independent carrier having no connection with the Louisville & Nashville Railroad, and by the transfer company to the depot of the appellant in Mobile, Ala., the distance between the two depots being about a mile and a half. The goods were received by the Southern Railway at Paunsdale in good order, except as was noted upon the bills of lading. The shipment was made under through bills of lading issued by the Southern Railway Company from Paunsdale, Ala., Jo Biloxi, Miss., and was therefore an interstate shipment, the Southern Railway Company being the initial carrier and the Louisville & Nashville Railroad Company the delivering carrier. In the trial of the case the plaintiff showed that *5the freight was delivered to the Southern Railway Company in good order, and that she made proper demands under section 4853 of the Code of Mississippi of 1906, for true copies of all notations, exceptions, records, and memoranda entered on the hooks of each' carrier touching the receipt and handling of the freight while in transit, and claimed that her demand for such information was ignored. The appellant offered to prove on the trial of the cause that from the time of the delivery of the freight in question to it to the time of delivery to appellee at Biloxi, Miss., that it had handled the freight carefully and in every respect without damage or injury to the freight, and alleged that it delivered the freight to the appellee in the same condition it had received same, from the transfer company; hut the trial court refused to permit the introduction of this testimony, holding in effect that having failed to comply with the provisions of section 4853 of the Code of Mississippi of 1906 to obtain and furnish to the consignee, demand having been made, trile copies of all notations, exceptions, records, and memoranda entered on the books of each carrier touching the receipt, transfer, and handling of said freight while in transit, that the appellant was conclusively presumed to have done the damage complained of.
Section 4853 of the Code of 1906 is superseded, in so far as interstate shipments are concerned, by the Car-mack Amendment. Charleston & Western Carolina Railway Co. v. Varnville Furniture Company, 237 U. S. 597, 35 Sup. Ct. 715, 59 L. Ed. 1137.
It was therefore error to exclude the testimony offered.

Reversed and remanded.